Citation Nr: 0017828	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a healed fracture of 
the right clavicle with post traumatic arthritis of the 
acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from August 1941 to 
October 1945.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in June 1999.  This appeal originates 
from a decision dated in April 1993 by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO found that new and material evidence 
had not been presented to reopen the claim for service 
connection for a right shoulder disorder.  In March 1997, the 
Board affirmed the RO's decision that new and material 
evidence had not been presented to reopen the claim.

The appellant filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In October 1998, the 
Court vacated the Board's March 1997 decision and remanded 
the matter to the Board for further proceedings consistent 
with the Order of the Court to include consideration of the 
holding in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  In 
June 1999, the Board determined that, under Hodge, new and 
material evidence had been submitted to reopen the 
appellant's claim.  The case was remanded to the RO for 
additional development and de novo readjudication of the 
claim.


REMAND

In June 1999, the Board, finding that the appellant had 
submitted new and material evidence and that his claim was 
well grounded, remanded this case to the RO for additional 
development.  The RO was asked to schedule the appellant for 
a VA orthopedic examination and provide him with an 
opportunity to submit buddy/lay statements in support of his 
claim.  A VA examination was conducted in September 1999, and 
the examiner concluded that if the injury during service 
could be documented, such  injury aggravated the preexisting 
shoulder condition.  In July and again in October 1999, the 
RO requested the appellant to provide independent 
corroboration of the alleged attack during service.  In 
February 2000, the appellant submitted a statement in which 
he indicated that [redacted], [redacted],
[redacted], Illinois witnessed the incident in question and, if 
contacted, could substantiate his claim.  There is no 
indication in the record that the RO undertook to obtain a 
statement from Mr. [redacted].

In view of the above and in an effort to ensure due process, 
this case is once again REMANDED to the RO for the following:

The RO should undertake efforts to obtain 
a statement from [redacted], [redacted] 
[redacted]., [redacted], Illinois, 
regarding the alleged incident during 
service in which the appellant's shoulder 
was injured.  All efforts to obtain this 
evidence should be documented in the 
claims folder.  

Upon completion of the above development the RO should 
readjudicate the appellant's claim.  If it remains denied, 
the appellant and his representative should be provided an 
appropriate Supplemental Statement of the Case and given the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


